McCORD, Judge.
Appellant was charged with and was convicted on June 13, 1973, of three counts of robbery and one count of the use of a firearm during the commission of a felony (robbery). Appellant was sentenced to concurrent sentences of 40 years imprisonment on the robbery convictions and 15 years for the use of a firearm during the commission of the robberies, to run concurrently with the robbery convictions.
In light of the decision of the Supreme Court of Florida in Cone v. State, 285 So. 2d 12 (Rehearing denied December 7, 1973), the sentence imposed for the use of the firearm during the commission of a felony cannot stand as it violates the single transaction rule. See Gordon v. State, 292 So.2d 46, of this court, opinion released this date.
We have considered the additional questions raised by appellant and after reading the record and briefs find them to be without merit.
The 15 year concurrent sentence for use of a firearm in the commission of a felony is vacated. The judgments and sentences in other respects are affirmed.
RAWLS, C. J., and JOHNSON, J., concur.